Filed 1/21/22 P. v. Barba CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B311761

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. PA031366)
           v.

 WILLIAM BARBA,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, David W. Stuart, Judge. Affirmed.
      John Steinberg, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Thomas C. Hsieh, Deputy
Attorneys General, for Plaintiff and Respondent.
                            ____________________________
       In 2000, petitioner William Barba was convicted of two
counts of first degree murder and three counts of attempted
willful, deliberate, and premediated murder. He challenges
the summary denial of his Penal Code section 1170.95
(section 1170.95) petition for resentencing. Barba is ineligible for
resentencing under section 1170.95 because he was not tried on a
felony murder theory or under the natural and probable
consequences doctrine. The jury was not instructed on any other
“theory under which malice is imputed to a person based solely
on that person’s participation in a crime. . . .” (§ 1170.95,
subd. (a).) The trial court properly denied his resentencing
petition. We affirm.

                         BACKGROUND
       On October 25, 1998, Barba, a member of the Knock Knock
Boys street gang and his confederate Oscar Macias shot at five
rival gang members and killed two of them. (People v. Barba
(May 8, 2001, B140807) [nonpub. opn.] (Barba I).) Barba was
driving when Macias, Barba’s passenger, shot seven or eight
times into the Honda carrying the rival gang members. (Ibid.)
       At Barba’s and Macias’s joint trial, the trial court
instructed the jury on aiding and abetting liability. The
instruction required that the aider and abettor act “with
knowledge of the unlawful purpose of the perpetrator” and “with
the intent or purpose of committing or encouraging or facilitating
the commission of the crime.” The murder special circumstance
instruction provided in pertinent part: “If you find that a
defendant was not the actual killer of a human being, you cannot
find the special circumstance of Shooting from a Motor Vehicle
with the Intent to Inflict Death to be true as to that defendant
unless you are satisfied beyond a reasonable doubt that such



                                    2
defendant with the intent to kill aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted any actor
in the commission of the murder in the first degree.” The trial
court did not instruct the jury either on the natural and probable
consequences doctrine, the felony murder theory, or any other
theory of vicarious liability.
       In addition to the two first degree murder convictions and
three premeditated attempted murder convictions, jurors also
found true with respect to each offense that a principal was
armed with a firearm, Barba committed multiple murders, and
the murders were the result of a drive-by shooting. The trial
court sentenced Barba to two consecutive terms of life without
the possibility of parole plus three consecutive life terms and a
five-year determinate term. On direct appeal, this court affirmed
the judgment.
       On February 15, 2019, Barba filed a petition for
resentencing seeking resentencing on his two convictions for
murder. Barba alleged that he was convicted of first or second
degree murder pursuant to the felony murder rule, natural and
probable consequences doctrine, or other theory of vicarious
liability.
       The People filed an opposition on March 19, 2019 and a
supplemental opposition on December 20, 2019. Private counsel
represented Barba in court on April 19, 2019, June 21, 2019,
August 28, 2019, October 29, 2019, January 10, 2020, and
July 21, 2020. In each instance, the trial court continued the
case. Barba’s counsel did not file a reply to the People’s
opposition or supplemental opposition.
       At a hearing on October 30, 2020, Barba’s counsel
acknowledged that the jury was not instructed either on the




                                   3
natural and probable consequences doctrine or a felony murder
theory. Counsel requested to file “some paperwork on behalf of
my client.” The court asked what issues counsel would raise, and
counsel responded: “I’m going to be arguing there’s some other
different issues that was assumed and probable circumstances
based on jury instructions and the facts of the case as well.”
       Counsel asked a second time to file “paperwork,” and the
trial court again asked what counsel intended to argue. Counsel
responded: “But that’s additional facts even though the jury
didn’t have what you call the natural probable consequences,
instructions. I just didn’t know to the contrary based on facts
and the arguments of counsel.” The court responded: “Like
what? Just give me an idea.” Counsel explained: “I can’t tell
you. I don’t have my notes in front of me.” The court stated that
Barba was ineligible for resentencing and counsel responded,
“That is true, but I still need to file some paperwork to speak
out.” Counsel again requested to file “legal papers” but never
articulated any argument relevant to Barba’s eligibility for
resentencing.
       The trial court summarily denied Barba’s resentencing
petition, finding him ineligible for resentencing as a matter of
law.

                         DISCUSSION

1.    Barba is Not Eligible for Resentencing
      To be convicted of murder, a jury must ordinarily find that
the defendant acted with the requisite mental state, known as
“ ‘malice aforethought.’ ” (People v. Chun (2009) 45 Cal.4th 1172,
1181, quoting § 187, subd. (a).) Until recently, the felony murder
rule provided an exception that made “a killing while committing




                                   4
certain felonies murder without the necessity of further
examining the defendant’s mental state.” (Chun, at p. 1182.)
Also, until recently, the natural and probable consequences
doctrine permitted a “ ‘ “person who knowingly aids and abets
[the] criminal conduct [of another person] is guilty of not only the
intended crime . . . but also of any other crime the [other person]
actually commits . . . that is a natural and probable consequence
of the intended crime.” ’ [Citation.]” (People v. Chiu (2014)
59 Cal.4th 155, 161; see also People v. Gentile (2020) 10 Cal.5th
830, 845–846.)
       Senate Bill No. 1437 (2017–2018 Reg. Sess.), which became
effective January 1, 2019, raised the level of culpability required
for murder liability to be imposed under a felony murder or
natural and probable consequences theory. (See Stats. 2018,
ch. 1015, § 1, subd. (f).) The bill amended section 189, which
defines the degrees of murder, to limit murder liability based on
felony murder or a natural and probable consequences theory for
a person who: (1) was the actual killer; (2) though not the actual
killer, acted “with the intent to kill” and “aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted
the actual killer” in the commission of first degree murder; or
(3) was “a major participant in the underlying felony and acted
with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.” (§ 189, subd. (e).)
        Senate Bill No. 1437 also amended the definition of malice
in section 188 to provide that “[m]alice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) In addition to amending sections 188 and
189, the Legislature enacted section 1170.95. (Stats. 2018,
ch. 1015, § 4, eff. Jan. 1, 2019.) That provision authorizes a




                                    5
person convicted of felony murder or murder under a natural and
probable consequences theory to file with the sentencing court a
petition to vacate the conviction and be resentenced. (§ 1170.95,
subd. (a).)
      Under the amended version of section 1170.95,
subdivision (a)(2), which became effective January 1, 2022, a
defendant convicted of attempted murder may be eligible for
resentencing relief.1 The amended statute permits persons
convicted of “felony murder or murder under the natural and
probable consequences doctrine or other theory under which
malice is imputed to a person based solely on that person’s
participation in a crime, attempted murder under the natural
and probable consequences doctrine, or manslaughter” to file a
petition for resentencing. (§ 1170.95, subd. (a).)
      We may consider the record of conviction in assessing
whether Barba is eligible for resentencing. (People v. Lewis
(2021) 11 Cal.5th 952, 971–972 (Lewis).) Barba is ineligible for
resentencing as a matter of law on his murder and attempted
murder convictions. Barba was not convicted of murder or
attempted murder based on a felony murder theory or on the
natural and probable consequences doctrine. Nor was he
convicted based on any other “theory under which malice is

      1  We reject respondent’s argument that Barba forfeited
any claim with respect to his three convictions for attempted
murder because the law had not been amended at the time Barba
filed his petition. (Cf. People v. Welch (1993) 5 Cal.4th 228, 237–
238 [“Reviewing courts have traditionally excused parties for
failing to raise an issue at trial where an objection would have
been futile or wholly unsupported by substantive law then in
existence”].) Barba, who filed an in pro per petition, could not
anticipate the recent change in the law.




                                    6
imputed to a person based solely on that person’s participation in
a crime . . . .” (§ 1170.95, subd. (a).) Barba was convicted as an
aider and abettor who with knowledge of the perpetrator’s intent
and with the intent to assist in the commission of the crime.
Barba could presently be convicted of murder or attempted
murder notwithstanding changes to sections 188 and 189.
(§ 1170.95, subd. (a)(3).) He therefore cannot establish a prima
facie case for resentencing.

2.    Barba’s Argument that the Trial Court Should Have
      Permitted His Counsel to File a Brief Lacks Merit
       Barba argues that the trial court erred in “denying
appellant’s petition for resentencing without allowing . . . counsel
the opportunity to file briefing. . . .” (Boldface & capitalization
omitted.) Barba cites Lewis, supra, in which our Supreme Court
held that a petitioner is entitled to appointed counsel upon the
filing of a facially sufficient petition. (11 Cal.5th at p. 957.) The
high court further held that the deprivation of the right to
counsel constitutes state law error and should be evaluated for
prejudice under the standard articulated in People v. Watson
(1956) 46 Cal.2d 818. (Lewis, at pp. 957–958.) The petitioner
must “ ‘demonstrate there is a reasonable probability that in the
absence of the error he . . . would have obtained a more favorable
result.’ [Citations.]” (Id. at p. 974.) The high court further
explained that section 1170.95’s purpose was “to ensure that
murder culpability is commensurate with a person’s actions,
while also ensuring that clearly meritless petitions can be
efficiently addressed as part of a single-step prima facie review
process.” (Lewis, at p. 971.)
       Barba’s reliance on Lewis is misplaced. First, Lewis
does not support the proposition that a petitioner seeking



                                     7
resentencing is entitled to file “paperwork” unrelated to eligibility
for resentencing. Barba’s trial counsel articulated no argument
relevant to Barba’s eligibility for resentencing. Second, the
record does not support the conclusion that Barba’s counsel was
denied the opportunity to file a brief. Counsel offered no
rationale for failing to file a reply brief in the 10 months between
the People’s supplemental brief and the hearing on the petition.
Third, assuming the trial court erred in rejecting Barba’s
counsel’s request to file “paperwork,” Barba demonstrates no
prejudice. After the opportunity to brief the issue of his eligibility
for resentencing under section 1170.95 on appeal, Barba offers no
theory under which he could be eligible for resentencing. Barba’s
petition is among the “clearly meritless” ones Lewis describes.

                          DISPOSITION
      The order denying William Barba’s Penal Code
section 1170.95 petition is affirmed.
      NOT TO BE PUBLISHED.



                                            BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                                     8